FILE COPY



       Michael Thomas                                             Greg Abbot Attorney General
       PaulAppellant/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 28, 2015

                                     No. 04-14-00791-CV

                                   Michael Thomas PAUL,
                                         Appellant

                                               v.

           GREG ABBOT ATTORNEY GENERAL FOR THE STATE OF TEXAS,
                                Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001-CI-16843
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER

Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

       Appellant’s amended motion for extension of time to file his brief and to waive all costs
of appeal is DENIED.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court